When the case was rested on the part of the plaintiff, there was no evidence of the making of the note in suit. That was the issue to be proven. The defendant by his answer denied that he made it. Although the defendant did not think proper to submit his case on the evidence as it then stood, the subsequent testimony did not prove the making of the note. The defendant, as a witness in his own behalf, testified that he did not make or authorize it. The plaintiff endeavored to prove sufficient to authorize the case to go to the jury, by an examination of the defendant. Two *Page 460 
notes, of $1,500 each, were shown to him, one dated the 6th and another the 22d of October, 1863; and on inquiry by the plaintiff he testified that the body and signatures were all written by him. Two other notes, for $1,500 each, dated January 22d 1864, were shown to the defendant, and he was asked to look at the body of those notes, and also at the body of the note in suit, and say whether they were in the same handwriting; and also whether the signature "J. Loughlin," by whom they purported to be signed as maker, were in the same handwriting. An objection to these inquiries was overruled and the defendant excepted. The defendant answered that he could only judge by comparison, and from that he should judge that they resembled each other.
The defendant was then asked if the two notes dated in January, 1864, were presented to him by Mr. Bergen, as notary, for payment. Objection having been overruled and exception taken, he answered that he did not recollect anything of the kind happening. Mr. Bergen testified, as a witness for the plaintiff, that he presented the notes to the defendant, and said to him, "These are your notes;" to which the defendant replied, "I know it, but O'Donnell will pay them; take them to him."
The two notes last mentioned were then read in evidence, against an objection and exception taken by the defendant.
It is entirely clear that not one word of this evidence was material or competent. When the case was submitted to the jury the judge told them they might compare the note in suit with the notes dated in October, 1863, and determine whether the resemblance was so exact and perfect as to convince them of the genuineness of the signatures, notwithstanding the positive denial of the defendant. These notes were placed in the hands of the jury for that purpose, and the defendant duly excepted.
The comparison of handwriting is permitted, where different instruments relevant to the controversy have been introduced for other purposes. (Van Wyck v. McIntosh, 14 N.Y., 442; Dubois
v. Baker, 30 id., 355.) *Page 461 
But in the present case the notes dated in October, 1863, were introduced for no purpose but that of comparison.
The plaintiff has suggested that they were competent to show the course of dealing between the maker and the indorser. There was no dispute on that point. The defendant had for several years previous to October 22d 1863, loaned his paper to O'Donnell for large amounts. That fact did not, however, tend to prove the genuineness of the defendant's signature to the note in suit, nor authorize the use of the name of the defendant, nor estop him from denying it as spurious. The evidence of Mr. Bergen was wholly immaterial and incompetent; nor does it appear that the judge or counsel authorized or suggested any use of the said October notes as evidence, except for the purpose of comparison.
The January notes were also submitted to the jury as evidence tending to prove an authorization, and of leading parties to believe the note in suit to be genuine.
In addition to the evidence of Mr. Bergen, it appeared that Mr. Farran, a broker's clerk, called on the defendant with the notes after they had been sold, and in answer to an inquiry by Mr. Farran, the defendant stated that he would see Mr. O'Donnell, and have him attend to the notes.
I am wholly at a loss to perceive how an authorization, or anything tending to lead parties to believe the note in suit to be genuine, could be legitimately drawn from the evidence of Mr. Bergen or Mr. Farran. The claim amounts to this: that, although the note in suit and the two notes of January, 1864, be conceded to have been forgeries, that the omission of the defendant to make that claim when the notes were shown to him, and repudiate them on that ground, justifies the inference that they were authorized, or that parties were led thereby to believe them to be genuine. This would be true only in case the plaintiff had been proven to have received the note in suit after such conversations. But no such evidence was offered. There was nothing tending to connect the evidence of Bergen or Farran with the case. It cannot *Page 462 
be claimed that their evidence was material or competent to contradict the defendant as a witness, because it related to a collateral and immaterial issue.
There were other errors in the admission of evidence, but those which have been mentioned were quite sufficient to require the reversal of the judgment entered on the verdict.
On the plaintiff's stipulation, the judgment must now be absolute, with costs.
All concur; LOTT, Ch. C. not sitting.
Order affirmed, and judgment accordingly.